Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant After Final amendment received on 08/24/2022:
Amendments of Claims 1, 14, 18 and 21 to 24 are acknowledged.
Cancelation of Claims 6 to 8, 17, 19 and 20 is acknowledged.
The Amendment has been entered.

Allowable Subject Matter
Claims 1 to 4, 9 to 11, 14, 18 and 21 to 24 are allowed.

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Claim 1 will now read:
Heating means comprising: 
a heating element; and 
a tube through which a medium to be heated is configured to flow, the tube comprises a first spiral tubular path and a second spiral tubular path; 
wherein the tube is incorporated into a block of a solid-state thermal-conductive material, 
wherein the medium is moved in a first direction through the first spiral tubular path and then the medium is moved in an opposite second direction through the second spiral tubular path; 
wherein the heating means comprises a closed loop pressure chamber, and the medium flows from the tube through the closed loop pressure chamber in both directions, depending on a pressure distribution in the pressure chamber; and 
wherein a section of the tube is surrounded by spirals of the first spiral tubular path and spirals of the second spiral tubular path.

Authorization for this examiner’s amendment was given in an interview with Paul J Palinski on 09/08/2022..

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed Heating means comprising: 
a heating element; and 
a tube through which a medium to be heated is configured to flow, the tube comprises a first spiral tubular path and a second spiral tubular path; 
wherein the medium is moved in a first direction through the first spiral tubular path and then the medium is moved in an opposite second direction through the second spiral tubular path; 
 wherein a section of the tube is surrounded by spirals of the first spiral tubular path and spirals of the second spiral tubular path; and
wherein the heating means comprises a closed loop pressure chamber, and the medium flows from the tube through the closed loop pressure chamber in both directions, depending on a pressure distribution in the pressure chamber.

The most similar reference on the record would be Tyler (US 6044837) as discussed on the last action, disclosing the tube through which a medium to be heated is configured to flow as a spiral and modified by Ruger (US 4161980) for the teachings of making the spiral a “Double helix heat exchanger on counter flow”, something that is a textbook example of a heat exchanger, resulting in a the tube comprising a first spiral tubular path and a second spiral tubular path; wherein the medium is moved in a first direction through the first spiral tubular path and then the medium is moved in an opposite second direction through the second spiral tubular path; wherein a section of the tube is surrounded by spirals of the first spiral tubular path and spirals of the second spiral tubular path as claimed. 
But Tyler as modified by Ruger fails to disclose a closed loop pressure chamber, and the medium flows through the closed loop pressure chamber in both directions, depending on a pressure distribution in the pressure chamber. No reference on the record disclose a similar structure or could be reasonably modified in such a way.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731